MEMORANDUM **
Carlos John Williams, a Washington state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies pursuant to the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s application of substantive law and review for clear error its factual determinations, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003), and we affirm.
The district court properly dismissed the action because Williams did not complete the prison grievance process prior to filing suit, and failed to demonstrate that he was obstructed from doing so. See Woodford v. Ngo, 548 U.S. 81, 90-91, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006) (explaining that “proper exhaustion” under § 1997e(a) requires inmates to complete “all steps that the agency holds out” and follow administrative procedural rules).
We will not consider issues that Williams waived by failing to raise in the district court or in argue his opening brief. See Int’l Union of Bricklayers & Allied Craftsman Local Union v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir.1985) (stating that this court ordinarily will not review an issue not raised below or consider matters on appeal that are not specifi*327cally and distinctly raised and argued in ' appellant’s opening brief).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.